Citation Nr: 1025136	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-06 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
During the course of the appeal, the Board remanded the case to 
the RO for additional evidentiary and procedural development in 
June 2008 and February 2009.  Following the latest remand, the 
denial of service connection for bilateral hearing loss was 
confirmed in an April 2010 rating decision/supplemental statement 
of the case.  The case was returned to the Board in May 2010 and 
the Veteran now continues his appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

In correspondence received from the Veteran's representative in 
June 2010, the representative alleges that the RO incorrectly 
adjudicated and denied service connection for tinnitus in a prior 
supplemental statement of the case.  Although the language 
contained within an April 2010 rating decision/supplemental 
statement of the case states that service connection for tinnitus 
is denied, this specific issue was not listed in the header of 
the decision as a matter in contention and the Board's review of 
the Veteran's claims file is unable to show that prior to then, 
an express claim for VA compensation for tinnitus had ever been 
filed by the Veteran.  Therefore, the Board does not consider the 
April 2010 rating decision/supplemental statement of the case to 
be an actual rating decision adjudicating a tinnitus claim on the 
merits.  The Board will regard the statements of the Veteran's 
representative as an implied claim of entitlement to service 
connection for tinnitus.  As previously stated, because this 
issue has not been adjudicated in the first instance by the RO, 
the Board has no jurisdiction over it.  It is therefore referred 
to the RO for appropriate action.


FINDINGS OF FACT

Bilateral hearing loss is related to in-service exposure to 
aircraft engine noise and had its onset during the Veteran's 
period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for bilateral hearing loss is 
being granted in full.  Therefore, the Board finds that any error 
related to the Veterans Claims Assistance of Act of 2000 (VCAA) 
(Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the question of service connection for 
bilateral hearing loss. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) 
(2009).  

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater or when speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the clinical evidence establishes that the 
Veteran has a chronic bilateral hearing loss condition that 
sufficiently meets the criteria under 38 C.F.R. § 3.385 for a 
disabling condition for purposes of eligibility to receive VA 
compensation.  VA audiological examinations conducted in February 
2006, August 2008, and April 2009 shows pure tone thresholds 
and/or percentage scores for word recognition tests that meet the 
aforementioned regulatory criteria .    

The Veteran's service treatment records show that no 
abnormalities of his ears or tympanic membranes were noted on 
enlistment examination in June 1948 or on separation examination 
in June 1952.  His hearing, using the whispered voice test that 
was the accepted standard at the time, was tested as normal, with 
a score of 15/15 achieved on both enlistment and separation 
examination.  No records of treatment for hearing loss, acute or 
otherwise, were shown in service and the Veteran denied having a 
history of hearing problems on enlistment and separation 
examination.

The Veteran's service records confirm that he served in the 
United States Air Force as an aircraft engine mechanic during his 
four years of active service.  His duties involved working in 
close proximity to large multi-engine military aircraft, 
including bombers and cargo transports, on the flight line to 
service their engines.  In view of this documentary evidence, his 
exposure to acoustic trauma in service is thus conceded.  
According to his written testimony and self-reported history 
during post-service clinical evaluations, the Veteran was not 
provided with hearing protection in service as this was not 
standard military practice at the time.  He testified that he 
experienced noticeably reduced hearing acuity immediately after 
working on the flight line and that he became aware of having 
permanent impairment of his hearing, bilaterally, beginning in 
service and progressively becoming worse over time in the years 
since his separation from active duty.  Following service, he was 
employed as a truck driver and also assembled and tested aircraft 
engines, but he was provided with hearing protection when 
employed in the latter occupation.  He denied any recreational 
exposure to noise.  A lay witness statement from his spouse 
attests that she knew the Veteran since very shortly after his 
discharge from the Air Force and that she was aware as early as 
then that he was having difficulty with his hearing, which he 
attributed then as now to his prolonged exposure to aircraft 
engine noise during service.  A lay witness statement from his 
daughter attests that she was aware since as long as she could 
remember that her father, the Veteran, had problems with his 
hearing.  Both lay witnesses stated that the Veteran's hearing 
loss has become progressively worse over the passage of time.  

Post-service, the objective evidence of record first indicates 
that the Veteran had chronic bilateral hearing loss in an April 
2005 private audiology report, which shows bilateral hearing loss 
that was characterized as being substantial and also that he 
reported onset of hearing loss symptoms beginning approximately 
50 years earlier and continuing to the present.

On VA audiological evaluation in February 2006, the Veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
65
70
LEFT
20
30
40
70
75

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  

A private audiology study conducted in February 2007 (and 
interpreted by a VA audiologist in August 2008) shows that the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
75
90
95
LEFT
75
80
85
110
115

Clinical testing performed by VA in August 2008 included two 
individual tests of the Veteran's pure tone thresholds for each 
ear.  However, the results obtained were deemed by the examining 
audiologist to be too much at variance with each other to be 
considered reliable.  Subsequently, in April 2009, the Veteran 
was audiologically  re-examined by VA.  Results obtained in April 
2009 show that his pure tone thresholds, in decibels, were as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
70
80
LEFT
25
25
40
75
80

The aforementioned clinical findings objectively demonstrate that 
the Veteran has a disabling hearing loss condition for VA 
compensation purposes, pursuant to 38 C.F.R. § 3.385.

The VA audiologist who examined the Veteran in April 2009 had 
reviewed his pertinent history contained in his claims file and 
noted his prolonged exposure to aircraft engine noise in service 
from 1948 - 1952.  Following the examiner's review and 
assessment, she expressed the following clinical opinion:

This examiner opines that, given an accurate noise 
exposure history as well as an accurate report of the 
time of symptoms onset, it is at least as likely as 
not that there is a reasonable nexus between this 
hearing loss and military noise exposure because: 
Hearing evaluation at separation was limited to a test 
that is invalid for measuring hearing sensitivity.  
Therefore, the possibility exists that hearing loss, 
if present at that time, was not identified.

Notwithstanding the absence of contemporaneous medical evidence 
showing onset of the Veteran's hearing loss in service, this 
absence is not an absolute bar where lay evidence is credible and 
ultimately competent.  The United States Court of Appeals for the 
Federal Circuit has held that in claims for VA compensation, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In the present case, the Veteran is competent 
to report subjective symptomatology of diminished bilateral 
hearing acuity which, by its very nature, can only be perceived 
by himself.  He is also competent to report the time of onset of 
such symptoms and their continuity to establish chronicity.  The 
current diagnosis of bilateral hearing loss to a disabling degree 
for purposes of VA compensation is predicated entirely on the 
clinical interpretations of his responses during audiometric 
testing.  Having established by his military records that he was 
exposed to sustained acoustic trauma in service as an aircraft 
engine mechanic, the April 2009 nexus opinion that it is at least 
as likely as not that his bilateral hearing loss is linked to 
such exposure in service depends upon a determination of the 
credibility of the Veteran with respect to his account of 
experiencing onset of hearing loss in active duty and having no 
subsequent exposure to additional or intercurrent acoustic 
trauma, post-service.  In this regard, the Board finds that the 
Veteran's personal account of experiencing bilateral hearing loss 
symptoms beginning in service, continuing to the present, and 
worsening over time is credible.  Although no objective evidence 
of hearing loss was shown in service, the April 2009 audiologist 
has stated that the use of whispered voice testing to assess the 
Veteran's hearing acuity in service was invalid for that purpose 
and raised the possibility that any hearing loss that existed at 
the time would not have been identified using such a test.  The 
Board additionally finds the Veteran's statement regarding his 
post-service use of hearing protection to prevent further 
exposure to acoustic trauma while working on aircraft engines to 
also be credible for purposes of establishing that his current 
hearing loss was not associated with any supervening acoustic 
trauma occurring after active duty.  The Veteran's statements 
regarding the history of onset and chronicity of his bilateral 
hearing loss are broadly corroborated by those of his lay 
witnesses and there is no evidence of record that would otherwise 
refute or rebut these statements or give the Board cause to 
disregard their probative value.   

The April 2009 VA audiological evaluation presents a current 
diagnosis of bilateral hearing loss that meets the criteria for a 
disability under 38 C.F.R. § 3.385 and the audiologist's opinion 
accompanying the report links this diagnosis to the Veteran's 
account of exposure to acoustic trauma from aircraft engine noise 
during his period of active duty.  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection is warranted for bilateral hearing loss.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The appeal is hereby granted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


